UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                            No. 06-2271



In Re:   US AIRWAYS, INCORPORATED,

                                                               Debtor.

- - - - - - - - - - - - - - - - - -

PHILIP A. GARLAND,

                                               Plaintiff - Appellant,

           versus


US AIRWAYS, INCORPORATED; OFFICIAL COMMITTEE
OF UNSECURED CREDITORS Of US Airways, Inc.,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cv-00539-LMB; BK-04-13819-SSM)


Submitted:   March 29, 2007                 Decided:   April 2, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Philip A. Garland, Appellant Pro Se.      Douglas Michael Foley,
MCGUIREWOODS, LLP, Norfolk, Virginia; Sarah Beckett Boehm,
MCGUIREWOODS, LLP, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Philip A. Garland appeals the district court’s order

affirming the bankruptcy court’s order denying relief on his

employment discrimination claim against US Airways, Inc.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Garland v. US

Airways, Inc., No. 1:06-cv-00539-LMB (E.D. Va. Apr. 27, 2006).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -